DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 11/20/2020 for application 15914815.  Claims 4-6, 8, 15-17, 19, and 23-24 are canceled by Applicant.  Claims 1-3, 7, 9-14, 18, 20-22, & 25-26 are pending.

Claim Objections
Claim 25 is objected to because of the following informalities:  
	Regarding Claim 25:
The recitation “curvilinear in circumferential plane” is believed to be in error for - - curvilinear in a circumferential plane - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Preethi 20170101894 in view of Gerendas 20140238030.
Regarding Independent Claim 1, Preethi teaches a combustion liner (Fig. 2, liner 16b; para. [0027]) for an engine (Fig. 1), comprising: 
a shell (Fig. 6, shell 50) having an impingement slot disposed therethrough (Fig. 7, rectangular slot 52); and 
a panel (36) spaced apart radially from the shell to define a flow channel between the panel and the shell (40a), the panel having an effusion cooling hole disposed therethrough (42), the effusion cooling hole offset from the impingement slot and configured to create an impingement floatwall film formed along a surface of the panel configured to face a combustion chamber of the engine (42 offset from 52 and is capable of forming a film along the surface of 36 facing the combustion chamber; para. [0039]); 
wherein a length of the impingement slot on a first surface of the shell is longer than a width of the impingement slot on the first surface of the shell (length is longer than width since 52 is rectangular, see Fig. 7, and 52 extends through both surfaces of shell as shown in Fig. 6), the first surface being distal the flow channel (see Fig. 6), the length and width configured to create turbulent airflow within the flow channel (the italicized limitation is a desired result of the use of the claimed liner and Preethi’s impingement slot is found capable achieving the desired result in use because Preethi’s slot is identical to the claimed slot), 

wherein the effusion cooling hole includes a second upstream surface that forms a second angle with the surface of the panel located upstream of the effusion cooling hole (left-hand side of 42 forms an angle with the combustion chamber-facing surface).
Preethi fails to expressly teach the second angle is obtuse.
Gerendas teaches a combustion liner (Fig. 6) with a shell (109) defining impingement apertures (108) and a panel (110) defining effusion cooling holes (111), the effusion cooling holes having various possible configurations including an effusion cooling hole that forms a right angle with an upstream surface (124), an effusion cooling hole that forms an acute angle with an upstream surface (125), and an effusion cooling hole that forms an obtuse angle with an upstream surface (126).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Preethi’s combustion liner such that the second angle is obtuse (i.e. by replacing Preethi’s effusion cooling hole with an effusion cooling hole configured as claimed with the second angle being obtuse to an upstream surface of the panel) because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Preethi’s effusion cooling hole that forms an acute angle with an upstream surface of the panel versus the claimed effusion cooling hole that forms an obtuse angle with an upstream surface of the panel, which is taught by Gerendas), b) the substituted components and their functions were known in the art (both (a) Preethi’s effusion cooling hole which forms an 
The italicized limitations above are functional recitations of the claimed apparatus, and Preethi is found capable of operating in the claimed manner for the reasons discussed above.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
As Preethi in view of Gerendas teaches all the structural limitations of the claims, the functional recitations in the instant claim do not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is unpatentable over Preethi in view of Gerendas.
	Regarding Independent Claim 12, Preethi teaches a gas turbine engine (Fig. 1, engine 10), comprising: 
a compressor section configured to compress air (14) a combustor (16) fluidly coupled to the compressor section and including a combustion liner (see Fig. 2, liner 16b) forming a combustion chamber (chamber in which gases 41 flow) in which the compressed air is mixed with fuel and combusted to generate combustion gases (41); and 
a turbine section fluidly coupled to the combustor to receive the combustion gases from the combustor and extract energy from the combustion gases (turbine 20/21); 
wherein the combustion liner comprises: 
a shell (Fig. 6, shell 50) having an impingement slot disposed therethrough (Fig. 7, rectangular slot 52); and 
a panel (36) spaced apart from the shell to define a flow channel between the panel and the shell (40a), the panel having an effusion cooling hole disposed therethrough (42), the effusion 
wherein a length of the impingement slot on a first surface of the shell is longer than a width of the impingement slot on the first surface of the shell (length is longer than width since 52 is rectangular, see Fig. 7, and 52 extends through both surfaces of shell as shown in Fig. 6), the first surface being distal the flow channel (see Fig. 6), the length and width configured to create turbulent airflow within the flow channel (the italicized limitation is a desired result of the use of the claimed apparatus and Preethi’s impingement slot is found capable achieving the desired result in use because Preethi’s slot is identical to the claimed slot), 
wherein a first sidewall of the impingement slot includes a first upstream surface that forms a first angle with a second surface of the shell located upstream of the impingement slot (acute left-hand angle from 52 to surface of shell defining 40a), the second surface being adjacent to the flow channel and spaced apart from the first surface, the first angle being acute (defines passage for 40a), 
wherein the effusion cooling hole includes a second upstream surface that forms a second angle with the surface of the panel located upstream of the effusion cooling hole (left-hand side of 42 forms an angle with the combustion chamber-facing surface).
Preethi fails to expressly teach the second angle is obtuse.
Gerendas teaches a combustion liner (Fig. 6) with a shell (109) defining impingement apertures (108) and a panel (110) defining effusion cooling holes (111), the effusion cooling holes having various possible configurations including an effusion cooling hole that forms a right angle with an upstream surface (124), an effusion cooling hole that forms an acute angle with an upstream surface (125), and an effusion cooling hole that forms an obtuse angle with an upstream surface (126).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Preethi’s gas turbine engine such that the second angle is obtuse (i.e. by replacing Preethi’s effusion cooling hole with an effusion cooling hole configured as claimed with the second angle being obtuse to an upstream surface of the panel) because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Preethi’s effusion cooling hole that forms an acute angle with an upstream surface of the panel versus the claimed effusion cooling hole that forms an obtuse angle with an upstream surface of the panel, which is taught by Gerendas), b) the substituted components and their functions were known in the art (both (a) Preethi’s effusion cooling hole which forms an acute angle with the upstream panel surface and (b) the claimed effusion cooling hole which forms an obtuse angle with the upstream panel surface, as taught by Gerendas, were known for supplying cooling air to a combustor liner), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Preethi’s effusion cooling hole or Gerendas’s effusion cooling hole could have been used to predictably provide an effusion cooling hole for cooling of the liner).  See MPEP 2143 I(B).
The italicized limitations above are functional recitations of the claimed apparatus, and Preethi in view of Gerendas is found capable of operating in the claimed manner for the reasons discussed above.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
.

Claims 2-3 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Preethi in view of Gerendas, as applied to claims 1 & 12 above, respectively, and further in view of Ansart 5713207.
Regarding Dependent Claim 2, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 1, and Preethi further teaches any closed boundary shape may be used (para. [0042]).
Preethi in view of Gerendas fails to expressly teach the length of the impingement slot is at least five times longer than the width of the impingement slot.
Ansart teaches, in a disclosure directed to a perforated combustion chamber wall (see Title), a cooling slot (Fig. 5, cooling slot 3; Col. 2, l. 21) with a length that is at least 10 times longer than the width (Col. 1, ll. 60-61).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I. 
Also, a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).  See MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s combustion liner such that the length of the impingement slot is at least five times longer than the width of the impingement slot, as taught by Ansart, because Preethi teaches a slot but fails to expressly teach the range of values of length relative to width (though one of ordinary skill in the art would have understood 
Regarding Dependent Claim 3, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 1, and Preethi further teaches any closed boundary shape may be used (para. [0042]).
Preethi in view of Gerendas fails to expressly teach the length of the impingement slot is at least ten times longer than the width of the impingement slot.
Ansart teaches, in a disclosure directed to a perforated combustion chamber wall (see Title), a cooling slot (Fig. 5, cooling slot 3; Col. 2, l. 21) with a length that is at least 10 times longer than the width (Col. 1, ll. 60-61).
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).  See MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s combustion liner such that the length of the impingement slot is at least five times longer than the width of the impingement slot, as taught by Ansart, because Preethi teaches a slot but fails to expressly teach the range of values of length relative to width (though one of ordinary skill in the art would have understood that such values would necessarily have to be chosen in order to make the rectangular slot taught by Preethi) and Ansart teaches a substantially similar slot in the same operating environment (gas turbine combustion liner) with a similar purpose (cooling) having a length that is at least ten times the width, which is identical to the claimed range, and so the combination of Ansart’s slot dimensions with Preethi’s slot would have been an obvious extension of the prior art teachings.
Dependent Claim 13, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 12, and Preethi further teaches any closed boundary shape may be used (para. [0042]).
Preethi in view of Gerendas fails to expressly teach the length of the impingement slot is at least five times longer than the width of the impingement slot.
Ansart teaches, in a disclosure directed to a perforated combustion chamber wall (see Title), a cooling slot (Fig. 5, cooling slot 3; Col. 2, l. 21) with a length that is at least 10 times longer than the width (Col. 1, ll. 60-61).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I. 
Also, a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).  See MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s gas turbine engine such that the length of the impingement slot is at least five times longer than the width of the impingement slot, as taught by Ansart, because Preethi teaches a slot but fails to expressly teach the range of values of length relative to width (though one of ordinary skill in the art would have understood that such values would necessarily have to be chosen in order to make the rectangular slot taught by Preethi) and Ansart teaches a substantially similar slot in the same operating environment (gas turbine combustion liner) with a similar purpose (cooling) having a length that is at least ten times the width, which is overlapped by the claimed range (i.e. “at least 10,” as taught by Ansart, is overlapped by “at least 5” as claimed), and so the combination of Ansart’s slot dimensions with Preethi’s slot would have been an obvious extension of the prior art teachings.
Dependent Claim 14, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 12, and Preethi further teaches any closed boundary shape may be used (para. [0042]).
Preethi in view of Gerendas fails to expressly teach the length of the impingement slot is at least ten times longer than the width of the impingement slot.
Ansart teaches, in a disclosure directed to a perforated combustion chamber wall (see Title), a cooling slot (Fig. 5, cooling slot 3; Col. 2, l. 21) with a length that is at least 10 times longer than the width (Col. 1, ll. 60-61).
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).  See MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s gas turbine engine such that the length of the impingement slot is at least five times longer than the width of the impingement slot, as taught by Ansart, because Preethi teaches a slot but fails to expressly teach the range of values of length relative to width (though one of ordinary skill in the art would have understood that such values would necessarily have to be chosen in order to make the rectangular slot taught by Preethi) and Ansart teaches a substantially similar slot in the same operating environment (gas turbine combustion liner) with a similar purpose (cooling) having a length that is at least ten times the width, which is identical to the claimed range, and so the combination of Ansart’s slot dimensions with Preethi’s slot would have been an obvious extension of the prior art teachings.

Claims 7 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Preethi in view of Gerendas, as applied to claims 1 & 12 above, respectively, and further in view of Maltson 20100115967.
Regarding Dependent Claim 7, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 1, but Preethi fails to teach at least a portion of a 
Maltson teaches a combustion liner (para. [0014]) with an impingement hole (Fig. 5, hole 6), the impingement hole being chamfered (13; para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s combustion liner such that at least a portion of a sidewall of the impingement slot is at least one of beveled or chamfered along the first surface of the shell, as taught by Maltson, in order to reduce pressure losses (Maltson; para. [0016]).
Regarding Dependent Claim 18, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 12, but Preethi fails to teach at least a portion of a sidewall of the impingement slot is at least one of beveled or chamfered along the first surface of the shell.
Maltson teaches a combustion liner (para. [0014]) with an impingement hole (Fig. 5, hole 6), the impingement hole being chamfered (13; para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s gas turbine engine such that at least a portion of a sidewall of the impingement slot is at least one of beveled or chamfered along the first surface of the shell, as taught by Maltson, in order to reduce pressure losses (Maltson; para. [0016]).

Claims 9, 11, 20, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Preethi in view of Gerendas, as applied to claims 1 & 12 above, respectively, further in view of Ansart, and further in view of Bland 20070227148.
Regarding Dependent Claim 9, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 1, and Preethi further teaches any closed boundary shape may be used (para. [0042]).

Ansart teaches, in a disclosure directed to a perforated combustion chamber wall (see Title), a cooling slot (Fig. 5, cooling slot 3; Col. 2, l. 21) with rounded corners (Figs. 2 & 5, rounded corners at 5a/5b) but does not expressly teach the purpose of the rounded corners (though the rounded corners are claimed in Ansart, suggesting their importance; see Ansart, claim 4, last two lines).
Bland teaches a gas turbine engine combustor (Fig. 3, combustor basket 60) with a liner (flow controller 90) having slots (92) with rounded ends (Fig. 4, ends 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s combustion liner such that a shape of the impingement slot on the first surface includes at least one rounded corner, as taught by Ansart, in order to inhibit crack formation compared to a square geometry (Bland; para. [0015]).  Bland’s flow controller is positioned within a combustion section of a gas turbine engine and therefore will be exposed to a high-temperature environment.  While Bland’s flow controller is not directly exposed to hot combustion gases, as are Preethi’s and Ansart’s, the crack-inhibiting rounded ends of Bland’s slots would have served the same purpose in Preethi’s slots, and employing such rounded ends in combustion liner slots was known as taught by Ansart and discussed above.  Therefore, the crack-inhibiting properties taught by Bland’s rounded slot ends would have been achieved by incorporating Ansart’s rounded slot ends into Preethi’s rectangular slot configuration and one of ordinary skill in the art would have been motivated to incorporate Ansart’s rounded slot ends in Preethi’s slots, in view of the teachings of the prior art discussed above.
Regarding Dependent Claim 11, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 1, and Preethi further teaches any closed boundary shape may be used (para. [0042]).
 Preethi in view of Gerendas fails to expressly teach the width of the impingement slot on the first surface varies along the first surface.

Bland teaches a gas turbine engine combustor (Fig. 3, combustor basket 60) with a liner (flow controller 90) having slots (92) with rounded ends (Fig. 4, ends 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s combustion liner such that a shape of the impingement slot on the first surface includes at least one rounded corner, as taught by Ansart, in order to inhibit crack formation compared to a square geometry (Bland; para. [0015]).  Bland’s flow controller is positioned within a combustion section of a gas turbine engine and therefore will be exposed to a high-temperature environment.  While Bland’s flow controller is not directly exposed to hot combustion gases, as are Preethi’s and Ansart’s, the crack-inhibiting rounded ends of Bland’s slots would have served the same purpose in Preethi’s slots, and employing such rounded ends in combustion liner slots was known as taught by Ansart and discussed above.  Therefore, the crack-inhibiting properties taught by Bland’s rounded slot ends would have been achieved by incorporating Ansart’s rounded slot ends into Preethi’s rectangular slot configuration and one of ordinary skill in the art would have been motivated to incorporate Ansart’s rounded slot ends in Preethi’s slots, in view of the teachings of the prior art discussed above.  The proposed modification of Preethi in view of Gerendas with Ansart and Bland results in the width of the impingement slot on the first surface varying along the first surface because the width at a midpoint of the length of the slot will be greater than a width along the rounded edges (see Ansart, Fig. 2, a width measured at a point at edges 5a/5b will be narrower than the width measured along length l).
Regarding Dependent Claim 20, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 12, and Preethi further teaches any closed boundary shape may be used (para. [0042]).

Ansart teaches, in a disclosure directed to a perforated combustion chamber wall (see Title), a cooling slot (Fig. 5, cooling slot 3; Col. 2, l. 21) with rounded corners (Figs. 2 & 5, rounded corners at 5a/5b) but does not expressly teach the purpose of the rounded corners (though the rounded corners are claimed in Ansart, suggesting their importance; see Ansart, claim 4, last two lines).
Bland teaches a gas turbine engine combustor (Fig. 3, combustor basket 60) with a liner (flow controller 90) having slots (92) with rounded ends (Fig. 4, ends 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s gas turbine engine such that a shape of the impingement slot on the first surface includes at least one rounded corner, as taught by Ansart, in order to inhibit crack formation compared to a square geometry (Bland; para. [0015]).  Bland’s flow controller is positioned within a combustion section of a gas turbine engine and therefore will be exposed to a high-temperature environment.  While Bland’s flow controller is not directly exposed to hot combustion gases, as are Preethi’s and Ansart’s, the crack-inhibiting rounded ends of Bland’s slots would have served the same purpose in Preethi’s slots, and employing such rounded ends in combustion liner slots was known as taught by Ansart and discussed above.  Therefore, the crack-inhibiting properties taught by Bland’s rounded slot ends would have been achieved by incorporating Ansart’s rounded slot ends into Preethi’s rectangular slot configuration and one of ordinary skill in the art would have been motivated to incorporate Ansart’s rounded slot ends in Preethi’s slots, in view of the teachings of the prior art discussed above.
Regarding Dependent Claim 22, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 12, and Preethi further teaches any closed boundary shape may be used (para. [0042]).
 Preethi in view of Gerendas fails to expressly teach the width of the impingement slot on the first surface varies along the first surface.

Bland teaches a gas turbine engine combustor (Fig. 3, combustor basket 60) with a liner (flow controller 90) having slots (92) with rounded ends (Fig. 4, ends 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s gas turbine engine such that a shape of the impingement slot on the first surface includes at least one rounded corner, as taught by Ansart, in order to inhibit crack formation compared to a square geometry (Bland; para. [0015]).  Bland’s flow controller is positioned within a combustion section of a gas turbine engine and therefore will be exposed to a high-temperature environment.  While Bland’s flow controller is not directly exposed to hot combustion gases, as are Preethi’s and Ansart’s, the crack-inhibiting rounded ends of Bland’s slots would have served the same purpose in Preethi’s slots, and employing such rounded ends in combustion liner slots was known as taught by Ansart and discussed above.  Therefore, the crack-inhibiting properties taught by Bland’s rounded slot ends would have been achieved by incorporating Ansart’s rounded slot ends into Preethi’s rectangular slot configuration and one of ordinary skill in the art would have been motivated to incorporate Ansart’s rounded slot ends in Preethi’s slots, in view of the teachings of the prior art discussed above.  The proposed modification of Preethi in view of Gerendas with Ansart and Bland results in the width of the impingement slot on the first surface varying along the first surface because the width at a midpoint of the length of the slot will be greater than a width along the rounded edges (see Ansart, Fig. 2, a width measured at a point at edges 5a/5b will be narrower than the width measured along length l).

Claims 10, 21, & 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Preethi in view of Gerendas, as applied to claims 1 & 12 above, respectively, and further in view of Maldonado 20130156549.
Regarding Dependent Claim 10, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 1, but Preethi fails to expressly teach a shape of the impingement slot on the first surface is chevron-shaped.
Maldonado teaches the use of non-round impingement openings, including “chevron” type holes, applied to combustor liners (para. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s combustion liner such that the shape of the impingement slot on the first surface is chevron-shaped, as taught by Maldonado, in order to improve the heat transfer capability of the combustor liner (Maldonado; para. [0015]).
Regarding Dependent Claim 21, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 12, but Preethi in view of Gerendas fails to expressly teach a shape of the impingement slot on the first surface is chevron-shaped.
Maldonado teaches the use of non-round impingement openings, including “chevron” type holes, applied to combustor liners (para. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s gas turbine engine such that the shape of the impingement slot on the first surface is chevron-shaped, as taught by Maldonado, in order to improve the heat transfer capability of the combustor liner (Maldonado; para. [0015]).
Regarding Dependent Claim 25, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 1, but Preethi in view of Gerendas fails to expressly teach a shape of the impingement slot on the first surface is curvilinear in a circumferential plane.
Maldonado teaches the use of non-round impingement openings, including “chevron” type holes, applied to combustor liners (para. [0015]).

Regarding Dependent Claim 26, Preethi in view of Gerendas teaches the invention as claimed and as discussed above for claim 12, but Preethi in view of Gerendas fails to expressly teach a shape of the impingement slot on the first surface is curvilinear in a circumferential plane.
Maldonado teaches the use of non-round impingement openings, including “chevron” type holes, applied to combustor liners (para. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Preethi in view of Gerendas’s gas turbine engine such that the shape of the impingement slot on the first surface is chevron-shaped, as taught by Maldonado, in order to improve the heat transfer capability of the combustor liner (Maldonado; para. [0015]).  The proposed modification of Preethi in view of Gerendas with Maldonado results in a curvilinear shape of the impingement slot in a circumferential plane because the vertex of the chevron will provide for a curved slot at least along a portion of the slot.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered and they are, respectively, persuasive and moot.
Applicant’s argument (p. 6 of Remarks) concerning the rejections under 35 U.S.C. 112(b) are persuasive in view of Applicant’s amendments to the claims.  The rejections are withdrawn.
Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 102 have been considered and are persuasive in part given that the claims are not anticipated.  Applicant’s arguments, however, are moot in view of the new ground of rejection under 35 U.S.C. 103 over 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741